Citation Nr: 0923972	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a corneal scar of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1950 to 
October 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran has raised an additional claim for additional 
right eye disability that he believes resulted from negligent 
treatment during a VA surgical procedure.  See, e.g., his 
representative's May 2009 statement.  See also 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.358(a) 
(2008) (when a Veteran suffers additional disability or death 
as the result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected).  The RO has not, 
however, adjudicated this additional claim - much less 
denied it and the Veteran responded by timely appealing to 
the Board.  So the Board does not currently have jurisdiction 
to consider this additional issue.  38 C.F.R. § 20.200 
(2008).  Therefore, it is referred to the RO for appropriate 
development and consideration.

As for the claim that is currently before the Board, for a 
higher rating for the right eye corneal scar, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration.




REMAND

The Veteran's appeal is for a compensable rating for the 
service-connected corneal scar on his right eye, currently 
rated under Diagnostic Code 6001.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet App 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The residuals of the Veteran's service-connected right eye 
corneal scar have been rated by analogy to a closely related 
condition, keratitis, under Diagnostic Code 6099-6001, in 
which not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.



Under Diagnostic Code 6001, keratitis in chronic form is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6001.

For an examination of visual acuity, the percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  

Under Diagnostic Codes 6078 to 6079, a rating of 10 percent 
is warranted when vision in one eye is 20/50, 20/70, or 
20/100 and vision in the other eye is 20/50 (under Diagnostic 
Code 6078) or 20/40 (under Diagnostic Code 6079).  
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

Ratings ranging from 20 percent to 100 percent require vision 
in one eye ranging from 20/70 to 5/200, blindness in 1 eye, 
anatomical loss of 1 eye, blindness in both eyes having only 
light perception, or anatomical loss in both eyes.  
38 C.F.R. § 4.84a, Diagnostic Codes 6071, 6072, 6073, 6074, 
6075, 6076, 6077, 6078.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, too, VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In February 2008 the RO provided the Veteran a VA 
Compensation and Pension Examination (C&P Exam) to assess the 
current severity of his right eye disability.  However, the 
report of that exam does not provide any measure of his 
visual acuity, as mentioned, one of the primary bases on 
which his rating is predicated.  Instead, the examiner merely 
noted that he had reviewed the Veteran's records, including 
VA records indicating he had 20/25- vision in his right eye 
and glaucoma in both eyes in 1999.  The examiner went on to 
note, upon further review of the Veteran's pertinent medical 
history, that he had started experiencing blurred vision in 
2004 or thereabouts; that he had since undergone cataract 
surgery and had a retinal detachment (and repair) about 3 
years prior to that VA C&P exam, meaning in 2005 or 
thereabouts; and that since then he had experienced an 
increase in blurred vision and also double vision (diplopia) 
- specifically referring to the right eye.  In other 
portions of the C&P exam report, the examiner indicated 
the Veteran's visual acuity was not worse than 5/200 and 
that, in regards to the corneal scar in particular (from the 
foreign body piece of metal/rust to the right eye during the 
Veteran's service, in 1952), this injury had since healed.  
According to this VA C&P examiner, there had been no change 
in the status of this scar disability when comparing the 
prior records to the results of that C&P exam; the condition 
was "stable."  But in the examiner's diagnosis, he 
indicated the Veteran had a retinal detachment of the right 
eye, double vision (occurred prior to the retinal detachment 
per VA notes), and corneal scar, and that the problem 
associated with this diagnosis was blurred vision.  So it is 
unclear whether the examiner is attributing the Veteran's 
blurred vision, at least partly, to the service-connected 
corneal scar or, instead, to other factors unrelated to his 
military service.  Therefore, the report is insufficient to 
reveal the current status of his service-connected right eye 
disability, especially since the Veteran attributes his 
progressively increasing blurred vision in this eye to his 
foreign body injury in service that resulted in his corneal 
scar.  And so, another examination is needed to assist in 
making this important determination.  See 38 C.F.R. § 4.2; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for another VA 
compensation examination to assess the 
current severity of the residual corneal 
scar on his right eye.  If the VA 
examiner believes that at least part of 
the reason the Veteran is experiencing 
progressively increasing blurred vision 
in this eye is a result of this service-
connected disability, then the VA 
examiner needs to measure visual acuity 
in accordance with 38 C.F.R. §§ 4.83a, 
4.84a.  If, on the other hand, the 
Veteran's visual impairment (blurred 
vision, double vision (diplopia)) is 
unrelated to the corneal scar, then the 
examiner needs to expressly indicate this 
because measurement of visual acuity is 
one of the bases for rating the severity 
of the corneal scar.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  This also includes a copy of 
the prior, February 2008, VA C&P exam.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



2.  Then readjudicate the Veteran's claim 
for a compensable rating for the corneal 
scar on his right eye in light of any 
additional evidence, considering whether 
the rating should be "staged" under Hart.

If the disposition does not meet the 
Veteran's satisfaction, send him and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



